Exhibit 4.21 NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ SECURITIES ACT ”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. BioLargo, Inc. Convertible Note Issuance Date: July 20, 2017 Original Principal Amount: $ Note No. Purchase Price Paid at Close: $400,000 FOR VALUE RECEIVED, BioLargo, Inc. , a Delaware corporation (the " Company "), hereby promises to pay to the order of BRUCE KELBER , or registered assigns (the " Holder ”) the amount set out above as the Original Principal Amount (as reduced pursuant to the terms hereof pursuant to redemption, conversion or otherwise, the " Principal ") when due, whether upon the Maturity Date (as defined below), acceleration, redemption or otherwise (in each case in accordance with the terms hereof) and to pay interest (" Interest ") on any outstanding Principal at the applicable Interest Rate from the date set out above as the Issuance Date (the " Issuance Date ") until the same becomes due and payable, upon the Maturity Date or acceleration, conversion, redemption or otherwise (in each case in accordance with the terms hereof). The Original Principal Amount is $440,000 (four hundred forty thousand dollars) which consists of the Purchase Price paid at Closing of $400,000 (four hundred thousand dollars) and an Original Issue Discount (“OID”) of $40,000 (forty thousand dollars). For purposes hereof, the term “Outstanding Balance” means the Original Principal Amount, as reduced or increased, as the case may be, pursuant to the terms hereof for conversion, breach hereof or otherwise, plus any accrued but unpaid interest, collection and enforcements costs, and any other fees or charges incurred under this Note. (1)GENERAL TERMS (a) Payment of Principal . The " Maturity Date " shall be two (2) years from the Issuance Date, as may be extended at the sole option of the Holder. (b) Interest . Interest shall accrue at the rate of twelve (12) percent (“ Interest Rate ”). Interest hereunder shall be due on the first day of each calendar quarter, beginning October 1, 2017, and shall be paid within 10 days thereafter, to the Holder or its assignee in whose name this Note is registered on the records of the Company regarding registration and transfers of Notes, in cash, shares of BioLargo common stock at the average closing price of BioLargo’s common stock for the 20 business days preceding the due date, at the Holder’s option, or an option to purchase shares of BioLargo common stock on the same terms as those offered to vendors to reduce accounts payables. (c) Security . This Note shall not be secured by any collateral or any assets pledged to the Holder. EVENTS OF DEFAULT. (a) An “ Event of Default ”, wherever used herein, means any one of the following events (whatever the reason and whether it shall be voluntary or involuntary or effected by operation of law or pursuant to any judgment, decree or order of any court, or any order, rule or regulation of any administrative or governmental body (i)The Company's failure to pay to the Holder any amount of Principal, Interest, or other amounts when and as due under this Note (including, without limitation, the Company's failure to pay any redemption payments or amounts hereunder), upon demand from Holder; (ii)The Company shall commence, or there shall be commenced against the Company or any subsidiary of the Company under any applicable bankruptcy or insolvency laws as now or hereafter in effect or any successor thereto, or the Company or any subsidiary of the Company commences any other proceeding under any reorganization, arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or similar law of any jurisdiction whether now or hereafter in effect relating to the Company or any subsidiary of the Company or there is commenced against the Company or any subsidiary of the Company any such bankruptcy, insolvency or other proceeding which remains undismissed for a period of sixty-one (61) days; or the Company or any subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of relief or other order approving any such case or proceeding is entered; or the Company or any subsidiary of the Company suffers any appointment of any custodian, private or court appointed receiver or the like for it or any substantial part of its property which continues undischarged or unstayed for a period of sixty one (61) days; or the Company or any subsidiary of the Company makes a general assignment for the benefit of creditors; or the Company or any subsidiary of the Company shall fail to pay, or shall state that it is unable to pay, or shall be unable to pay, its debts generally as they become due; or the Company or any subsidiary of the Company shall call a meeting of its creditors with a view to arranging a composition, adjustment or restructuring of its debts; or the Company or any subsidiary of the Company shall by any act or failure to act expressly indicate its consent to, approval of or acquiescence in any of the foregoing; or any corporate or other action is taken by the Company or any subsidiary of the Company for the purpose of effecting any of the foregoing; 2 CONVERSION OF NOTE . (a)The Holder may, at its option, at any time prior to Maturity, convert the principal amount of this Note or any portion thereof, into either (i) such number of shares of fully paid and non-assessable Common Stock of BioLargo, Inc. as is obtained by dividing the conversion amount by $0.42 (a maximum of 1,047,619 BioLargo shares), or (ii) such number of shares of fully paid and non-assessable Common Stock of Clyra Medical Technologies, Inc. as is obtained by dividing the conversion amount by $220.00 (a maximum of 2,000 Clyra shares, to be transferred to Clyra by BioLargo), or (iii) any combination of BioLargo or Clyra shares (in Holder’s sole discretion). The right to convert the Note may be exercised by the Holder by telecopying, emailing to Investment@BioLargo.com, mailing (via first class mail, postage prepaid) or personally delivering an executed and completed notice of conversion (the “ Notice of Voluntary Conversion ”) to BioLargo. The business day on which a Notice of Voluntary Conversion is delivered in accordance with the provisions hereof shall be deemed the “Voluntary Conversion Date”. The Holder must return to Issuer the original Note. (b)Upon Maturity, the Note shall automatically convert to the number of shares of BioLargo common stock as is obtained by dividing the then outstanding principal amount by $0.42. The Holder may exercise its right to convert pursuant to subparagraph (a) above at any time prior to Maturity, but not after Maturity. (c) Other Provisions . (i) Prepayment.
